MEMORANDUM **
Jose and Carla Ferrofino-Castro, natives and citizens of El Salvador, petition for review of the Board of Immigration Appeals’ (“BIA”) decisions summarily affirming an immigration judge’s (“IJ”) denial of their applications for suspension of deportation under the Nicaraguan Adjustment and Central American Relief Act (“NACARA”), Pub.L. No. 105-100, 111 Stat. 2193 (1997). Because deportation proceedings commenced before April 1, 1997, and final orders of deportation were entered after October 30, 1996, the transitional rules of judicial review apply. See Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (“IIRI-RA”), Pub.L. No. 104-208, 110 Stat. 3009 (1996); see also Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997). We dismiss the petition for review.
We lack jurisdiction to review the IJ’s discretionary denial of the Ferrofinos’ applications for suspension of deportation. See Kalaw, 133 F.3d at 1152 (holding that “if the Attorney General decides that an alien’s application for suspension of deportation should not be granted as a matter of discretion ... the BIA’s denial of the alien’s application would be unreviewable under the transitional rules.”)
Because we lack jurisdiction to review the IJ’s ultimate discretionary denial of the Ferrofinos’ applications for suspension of deportation, we need not reach the Ferrofinos’ contention that the IJ improperly applied the burden of proof.
Pursuant to Elian v. Ashcroft, 370 F.3d 897 (9th Cir.2004) (order), Petitioners’ voluntary departure period will being to run upon issuance of this court’s mandate.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.